Citation Nr: 0911991	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  04-24 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2008, the 
Board remanded the claim for additional development.

In February 2008, the Veteran presented personal testimony 
during a videoconference hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in July 2003 
and April 2008.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2008.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Subsequent to the RO's final adjudication of his claim, the 
Veteran submitted a letter from a private physician's 
assistant which provided a possible etiological connection 
between his present back condition and his active service.  
The evidence was referred to the Veteran's national service 
officer, who indicated that he would provide only a "limited 
waiver" of the document.  The Board will not entertain 
"limited waivers".  Therefore, to avoid violating the due 
process rights of the Veteran, this evidence and the claims 
folder must be returned to, and reviewed by the RO and 
subjected to adjudication prior to appellate review of his 
claim for service connection for a back disorder.  

Accordingly, the case is REMANDED for the following action:

After any additional development deemed 
necessary, the issue of entitlement to 
service connection for a back disorder 
should be reviewed with consideration of 
all submitted evidence, as well as 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
Veteran should be furnished an 
appropriate supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




